                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   MARCIA COPELAND, M.D.,
                                   1:18-cv-10554-NLH-JS
           Plaintiff,
                                   OPINION
   v.

   STATE OF NEW JERSEY, JUDGE
   NAN FAMULAR, ROBERT SALDUTTI,
   ESQ., DEUTCHE BANK,

           Defendants.


APPEARANCES:

MARCIA COPELAND, M.D.
2 APPLE RIDGE WAY
EAST BRUNSWICK, NJ 08816

     Plaintiff appearing pro se

BRETT JOSEPH HAROLDSON
OFFICE OF THE ATTORNEY GENERAL OF NJ
25 MARKET ST, 7TH FL, WEST WING
PO BOX 116
TRENTON, NJ 08625

     On behalf of Defendants the State of New Jersey and Judge
     Nan Famular

REBECCA K. MCDOWELL
SALDUTTI LAW GROUP
800 N KINGS HIGHWAY
SUITE 300
CHERRY HILL, NJ 08034

     On behalf of Defendant Robert Saldutti, Esquire

HILLMAN, District Judge

     This is the sixth federal court action filed by Plaintiff,

Marcia Copeland, M.D., concerning a state court default judgment
entered against her in February 2012. 1       This action is a virtual

duplicate of her fifth action, COPELAND V. STATE OF NEW JERSEY,

1:17-cv-12104-NLH-JS (“Copeland V”).        The only material

differences are the addition of new Defendants, Judge Nan

Famular and Deutsche Bank, and the elimination of all other

Defendants except for the State of New Jersey and Robert

Saldutti, Esq.   The Court dismissed Copeland V on the bases of

judicial immunity, res judicata, New Jersey’s entire controversy

doctrine, the Rooker-Feldman doctrine, and Plaintiff’s failure

to state any cognizable claims. 2       (1:17-cv-12104, Docket No. 95.)

     Three motions are pending before the Court in this case.

Defendants Robert Saldutti, Esq. (Docket No. 3), and the State

of New Jersey and Judge Nan Famular (Docket No. 4) have moved to



1 As the Court noted in its Opinion in the fifth action COPELAND
V. STATE OF NEW JERSEY, 1:17-cv-12104-NLH-JS (“Copeland V”),
Plaintiff’s previous actions concerning the same default
judgment are: COPELAND v. ABO & COMPANY, LLC, 1:13-cv-03978-RMB-
KMW (“Copeland I”); 1:13-cv-03979-RMB-KMW (“Copeland II”); 1:13-
cv-04232-RMB-AMD (“Copeland III”); and COPELAND v. UNITED STATES
DEPARTMENT OF JUSTICE, 3:15-cv-07431-AET-TJB (“Copeland IV”).
Plaintiff has filed other actions arising out of different
properties, although Plaintiff’s claims appear to be of a
similar genre. See COPELAND v. TOWNSHIP OF PENNSAUKEN, 1:14-cv-
02002-RMB-AMD; COPELAND v. NEWFIELD BANK, 1:17-cv-00017-NLH-KMW;
COPELAND v. US BANK, 1:18-cv-00019-NLH-KMW, which includes Judge
Nan Famular as a defendant, as discussed herein.
2 The Court also directed Plaintiff to show cause as to why this
Court should not enter a preclusion order and enjoin Plaintiff
from filing any claims in this District regarding the same
subject matter without prior permission of the Court. (1:17-cv-
12104, Docket No. 95, at 15.)

                                    2
dismiss Plaintiff’s claims against them, 3 and Plaintiff has filed

a motion for recusal (Docket No. 9).

       For Plaintiff’s claims against Defendants Saldutti and the

State of New Jersey, the Court incorporates the analysis in

Copeland V and will dismiss Plaintiff’s claims against them for

the same reasons expressed in Copeland V, which asserted

identical claims against these two defendants. 4


3 Deutsche Bank has not appeared in the action because there is
no indication that it was served with a summons and Plaintiff’s
complaint. Plaintiff’s claims against this Defendant will be
dismissed. See Fed. R. Civ. P. 4(m) (service must be made
within 90 days); Mala v. Crown Bay Marina, Inc., 704 F.3d 239,
244 (3d Cir. 2013) (explaining that pro se litigants are
afforded greater leeway in the interpretation of their
pleadings, and they must receive notice “when a court acts on
its own in a way that significantly alters a pro se litigant’s
rights,” but there are limits to the procedural flexibility:
“For example, pro se litigants still must allege sufficient
facts in their complaints to support a claim. And they still
must serve process on the correct defendants. At the end of the
day, they cannot flout procedural rules - they must abide by the
same rules that apply to all other litigants.”).
4   In Copeland V, the Court found:
       Because the viability of Plaintiff’s claims in this case
       have already been assessed several times in lengthy and
       comprehensive opinions in this Court and before the Third
       Circuit, and because Plaintiff has not opposed
       substantively any of the Defendants’ bases for the
       dismissal of her claims, the Court will adopt the decisions
       in Copeland I-IV, and dismiss Plaintiff’s claims against
       all the Defendants – except for the Bellmawr Defendants –
       for the same reasons expressed in those cases.
(1:17-cv-12104, Docket No. 95, at 10-11.) Because the Bellmawr
Defendants were newly added and not parties to her other cases,
the Court assessed Plaintiff’s claims against them, and found,
to the extent that they were not independently dismissible for
                                3
     For the newly added Defendant, Judge Nan Famular, Plaintiff

claims the following:

     Judges unilaterally decided to validate a contract against
     existing laws and implemented enforcement procedures for
     decision based on bias and hate. Judge stated in transcript
     Copeland, a physician, was evading her court and plaintiff
     was inherently [indecipherable.] She took rent notified no
     creditor/shareholder and paid no [indecipherable].

(Docket No. 1 at 3.)

     In another almost identical case, 1:18-cv-00019-NLH-KMW,

see supra note 1, Plaintiff asserted claims against Judge

Famular, who is the Presiding Judge of the New Jersey Superior

Court, Chancery Division (General Equity Part) in Camden County,

for “treason” and “attempted theft,” among other allegations.

Plaintiff’s claims against Judge Famular were dismissed pursuant

to the doctrine of absolute judicial immunity 5 and for



insufficient pleading, Plaintiff’s claims were time barred under
the entire controversy doctrine, the two-year statute of
limitations for her claims, and for non-compliance with the New
Jersey Tort Claims Act. (Id. at 11.) The Court also noted that
the decision in Copeland V was equally applicable to Plaintiff’s
Copeland VI, which was filed six months after Copeland V.
5 Judges are generally “‘immune from a suit for money damages.’”
Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting
Mireles v. Waco, 502 U.S. 9, 9 (1991); Randall v. Brigham, 74
U.S. (7 Wall.) 523, 536 (1868) (“This doctrine is as old as the
law, and its maintenance is essential to the impartial
administration of justice.”)). Judicial immunity is not
overcome by allegations of bad faith or malice. Mireles v.
Waco, 502 U.S. 9, 11 (1991) (citing Pierson v. Ray, 386 U.S.
547, 553–54 (1967) (“Few doctrines were more solidly established
at common law than the immunity of judges from liability for
damages for acts committed within their judicial jurisdiction .
. . This immunity applies even when the judge is accused of
                                4
Plaintiff’s failure to state any cognizable claims against Judge

Famular. 6   (1:18-cv-00019-NLH-KMW, Docket No. 23 at 5-6.)

     Judge Famular has moved to dismiss Plaintiff’s claims

against her in this action on the same bases.    It is evident,

even from Plaintiff’s sparse and insufficiently pleaded claims,

that Plaintiff’s allegations against Judge Famular arise from

Judge Famular’s actions taken in her judicial capacity, and

there are no allegations that Judge Famular’s actions were taken

in the complete absence of all jurisdiction.    Consequently,

Plaintiff’s claims against Judge Famular must be dismissed on




acting maliciously and corruptly, and it is not for the
protection or benefit of a malicious or corrupt judge, but for
the benefit of the public, whose interest it is that the judges
should be at liberty to exercise their functions with
independence and without fear of consequences.” (internal
citations and quotations omitted)). A judge's immunity from
civil liability “is overcome in only two sets of circumstances.
First, a judge is not immune from liability for nonjudicial
acts, i.e., actions not taken in the judge's judicial capacity.
Second, a judge is not immune for actions, though judicial in
nature, taken in the complete absence of all jurisdiction.” Id.
(citation and quotations omitted).
6 “While a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a
plaintiff’s obligation to provide the ‘grounds’ of his
‘entitle[ment] to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a
cause of action will not do . . . .” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (alteration in original)
(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,
47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,
40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.
Allain, 478 U.S. 265, 286 (1986)).

                                  5
the basis of absolute judicial immunity.

     With regard to Plaintiff’s motion for recusal, this Court

addressed – and denied - Plaintiff’s identical motion in

Copeland V.   (Copeland V, Docket No. 107.)   The Court adopts the

analysis in Copeland V and will similarly decline to recuse from

this case.

     Finally, as also found by the Court in Copeland V, the

“history of this case and Plaintiff’s unrelenting efforts to

relitigate a 2012 state court judgment by filing numerous,

repetitive, and unmeritorious lawsuits in both state and federal

court against any and all parties involved appears to warrant

the imposition of sanctions in the form of a litigation

preclusion order.” 7   (Copeland V, Docket No. 95 at 14-16.)


7 The “federal court system is not a playground to be used by
litigants for harassing those they dislike.” Gilgallon v.
Carroll, 153 F. App’x 853, 855 (3d Cir. 2005). The court system
is not available for “recreational litigation.” See Marrakush
Soc. v. New Jersey State Police, 2009 WL 2366132, *36 (D.N.J.
July 30, 2009) (explaining that a “‘recreational litigant’ is
the ‘one who engages in litigation as sport and files numerous
complaints with little regard for substantive law or court
rules.’” (quoting Jones v. Warden of the Stateville Correctional
Ctr., 918 F. Supp. 1142, 1153 (N.D. Ill. 1995) (noting that,
“[w]hen confronted with [a] recreational plaintiff, courts, to
protect themselves and other litigants, have enjoined the filing
of further case without leave of court”) (other citations
omitted)).
     It is well within the broad scope of the All Writs Act, 28
U.S.C. § 1651(a), for a district court to issue an order
restricting the filing of meritless cases by a litigant whose
manifold complaints aim to subject defendants to unwarranted
harassment, and raise concern for maintaining order in the
                                6
     The Court will therefore direct Plaintiff to show cause as

to why this Court should not enter a preclusion order and enjoin

Plaintiff from filing any claims in this District regarding the

subject matter of this case without prior permission of the

Court. 8

       An appropriate Order will be entered. 9



Date: February 8, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




court’s dockets. Telfair v. Office of U.S. Attorney, 443 F.
App’x 674, 677 (3d Cir. 2011) (citing In re Oliver, 682 F.2d
443, 445 (3d Cir. 1982)).   A “district court has authority to
require court permission for all subsequent filings once a
pattern of vexatious litigation transcends a particular
dispute.” Id. (citation omitted). Before a court issues a
litigation preclusion order, the court must give notice to the
litigant to show cause why the proposed injunctive relief should
not issue. Id. (citing Brow v. Farrelly, 994 F.2d 1027, 1038
(3d Cir. 1993)).
8 Plaintiff did not file a direct response to the Court’s order
to show cause in Copeland V. (See 1:17-cv-12104, Docket No.
107.)
9 Because of the substantive doctrines that strictly bar
Plaintiff’s claims, no amendment can cure her deficient claims,
and therefore it would be futile to permit amendment. See
Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482
F.3d 247, 251 (3d Cir. 2007) (explaining that even though Third
Circuit precedent “supports the notion that in civil rights
cases district courts must offer amendment--irrespective of
whether it is requested--when dismissing a case for failure to
state a claim,” this Court must only do so unless it would be
“inequitable or futile”).

                                 7
